THE THIRTEENTH COURT OF APPEALS

                                    13-13-00340-CV


                 PARTNERS DEWATERING INTERNATIONAL, L. C.
                                    v.
                           CITY OF RIO HONDO


                                   On Appeal from the
                    445th District Court of Cameron County, Texas
                         Trial Cause No. 2013-DCL-03282-I


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and the cause REMANDED to the trial court for further proceedings

consistent with its opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

June 11, 2015